—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 8, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, 4V2 to 9 years, and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification and credibility. Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.